Citation Nr: 1226620	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-29 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a skin disorder.

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disorder.

4.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a bone disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1973.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

In a July 2010 decision, the Board denied the claims on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a March 2011 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in April 2011 for development in compliance with the Joint Motion.  The Board remanded the case in September 2011 for additional development.  The case has now been returned to the Board for review.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's residuals of a stroke were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that they were due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.

2.  The evidence of record does not show that the Veteran's skin disorder was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.

3.  The evidence of record does not show that the Veteran's heart disorder was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.

4.  The evidence of record does not show that the Veteran's bone disorder was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2011). 

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for a skin disorder have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2011).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 for a heart disorder have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2011).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 for a bone disorder have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial adjudication of the claims, letters dated in September 2007 and October 2007 satisfied the duty to notify provisions.  An additional letter was also provided to the Veteran in May 2008, after which the relevant claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.

A VA medical opinion was provided in connection with the Veteran's 38 U.S.C.A. § 1151 claims and in accordance with the Board's September 2011 remand.  The Board finds that the VA medical opinion was adequate for VA purposes and, therefore, VA complied with the September 2011 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see Stegall v. West, 11 Vet. App. 268 (1998).   

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).  

1151 Claims

In general, when a claimant experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted under the provisions of 38 U.S.C.A. § 1151, for additional disability, including residuals of a stroke, a skin disorder, a heart disorder, and a bone disorder which resulted from 'medication and/or maltreatment' by VA personnel.

The medical evidence of record clearly demonstrates that the Veteran has diagnoses of the claimed disorders.  The medical evidence of record shows that the Veteran experienced a stroke in June 2007.  The skin disorder has been diagnosed as cellulitis.  The heart disorder has been diagnosed as variant angina, hypertension, and coronary artery disease.  The bone disorder has been diagnosed as degenerative joint disease and rheumatoid arthritis.

Multiple June 2007 VA medical reports stated that the Veteran was an inpatient at the VA Medical Center due to a heart attack.  The Veteran was recommended for a nuclear stress test to evaluate the significance of left atrial dimension lesions.  The subsequent stress test produced abnormal results.  After the stress test, the Veteran complained of left arm numbness and weakness and right face tingling and drooping.  After examination, the diagnosis was small subcortical lacunar type stroke.

In an April 2010 hearing before the Board, the Veteran testified that prior to the stress test, he was informed that a stroke was a possible risk of the procedure.  The Veteran's spouse testified that the Veteran signed consent papers after being informed that a stroke was a possible risk of the stress test.  She further testified that the stress test had 'a one in 1,000 possibility or 10,000 possibility of a stroke.'  The Veteran's spouse further stated that the Veteran's stroke was 'probably due to the medication they gave him for the stress test.'  The Veteran also testified that his heart disorder was the result of the stress test and the medications given to him during his stress test.  The Veteran specifically denied experiencing heart problems prior to the stress test.  The Veteran's spouse further testified that she believed the Veteran's bone and skin disorders were caused by his medication.

While the evidence shows that the Veteran has current diagnoses of residuals of a stroke, a skin disorder, a heart disorder, and a bone disorder, the evidence of record does not show that they were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel.  While the medical evidence of record shows that the Veteran experienced a stroke following his stress test, the fact that the stroke occurred is not proof that the Veteran's medical treatment was deficient.  Indeed, the Veteran and his spouse both testified that the Veteran was specifically informed that a stroke was a potential risk of the stress test, and that the Veteran gave informed consent to the procedure after receiving this information.  Accordingly, the medical evidence of record shows that the Veteran's stroke was a known risk of the procedure performed.  While the Veteran and his spouse claim that the risk was small, describing it as one in 1,000 or one in 10,000, the odds of such an occurrence are not relevant in a case, such as this one, where the Veteran was specifically informed that it was a real risk, even if a remote one.  As such, while the outcome of the procedure was not expected, it was reasonably foreseeable for VA purposes.

In addition, a medical opinion was obtained in November 2011.  The examiner reviewed the claims file and opined that there was no additional disability found to be caused by the June 2007 VA nuclear stress test.  All claimed disabilities to include a heart disorder, skin disorder, bone disorder, and stroke can be explained by other etiologies which were "more likely" from a clinical standpoint.  

The examiner stated that the Veteran's neurological symptoms which occurred after the test were not considered to be an ordinary risk of conducting the type of stress test performed in June 2007, but 


[i]t is not likely that these symptoms were related to the stress test.  He had similar (but more severe) symptoms of this type more recently, which were unrelated temporally to a stress test.  It is likely that his symptoms are being caused by his underlying conditions of atherosclerosis, cryoglubulinemia, tobacco use disorder, or a combination thereof.  

With respect to the claimed heart disorder, the examiner noted that the Veteran had a history of coronary artery disease prior to the dobutamine stress test on June 28, 2007.  The examiner opined that "[a]fter the stress test was performed, there was no evidence of worsening of the cardiac condition beyond that expected by the natural progression of the disease."  

With respect to the skin disorder, the examiner reported that the Veteran 

has had a diagnosis of venous insufficiency which has caused swelling of the legs and stasis dermatitis resulting in skin discoloration of the legs.  The Veteran has been diagnosed with leukocytoclastic vasculitis, most likely related to cryoglobulinemia, due to the hepatitis C.  The vasculitis caused palpable purpura (rash) of the skin of the legs.  Cryoglobulinemia is present in a higher percentage of hepatitis C patients than the general population.  

In the report, the examiner stated that this was "caused by or related to the nuclear stress test."  However, in an addendum to the report, the examiner stated that the report should have read that the skin disorder was "not caused by or related to the nuclear stress test."  

With respect to the bone disorder, the examiner noted that the Veteran had a long history of arthritis of the knees, as well as a diagnosis of rheumatoid arthritis.  The examiner stated that the "arthritis preceded the nuclear stress test and did not worsen after the test to a degree greater than that expected by natural progression of the disease."  

In conclusion, the examiner stated that from review of the records, 

there is no evidence that a disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment or examination.  There was no additional disability which was due to an event not reasonably foreseeable.  VA did not fail to exercise the degree of care that that would be expected of a reasonable health care provider in conducting the unclear stress test.  Dobutamine stress tests do not cause or predispose a person to develop venous insufficiency, leukocytoclastic vasculitis, cryoglobulinemia, arthritis, stroke, or heart disease.  

Here, the VA examiner's opinion was supported by a rationale based on review of the evidence of record and the physician's medical training and knowledge.  Therefore, the medical evidence has significant probative value and the causation requirements are not met.  38 C.F.R. § 3.361(c).  

The only evidence of record which relates the Veteran's claimed disabilities to deficient treatment by VA are the statements made by the Veteran and his spouse. With regard to the Veteran's statements, his statements are not sufficient to establish that he experiences additional disability related to residuals of a stroke, a skin disorder, a heart disorder, and a bone disorder as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that they were due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Whether the additional disability related to these disorders was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment, is not the type of determination that can be made by lay evidence.  See Robinson v. Shinseki, 312 Fed. App. 336, 339 (Fed. Cir. 2009).  This issue is beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran's statements are not competent to make a determination that he experiences additional disability related to residuals of a stroke, a skin disorder, a heart disorder, and a bone disorder as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that they were due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As for the Veteran's spouse's testimony, she testified that she was a licensed nurse practitioner with medical expertise.  Accordingly, the Board finds her testimony competent as to the medical conclusions provided.  In the April 2010 videoconference hearing before the Board, the Veteran's spouse repeatedly stated that she believed that the medication prescribed by VA had caused or contributed to cause his residuals of a stroke, a skin disorder, a heart disorder, and a bone disorder. However, the Veteran's spouse also testified that without this medication the Veteran 'could be dead.'  She further characterized the likelihood of his death without medication as 'probably.'  Accordingly, the Veteran's spouse provided a medical opinion that while the Veteran's medication caused numerous residual symptoms and disorders, it was required to keep him alive.  As such, the Board finds that the Veteran's spouse's testimony does not establish that the medications by VA personnel qualifies as carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel.  

As such, the competent evidence of record does not show that the Veteran experiences additional disability related residuals of a stroke, a skin disorder, a heart disorder, and a bone disorder as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that they were due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Accordingly, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke, a skin disorder, a heart disorder, and a bone disorder, are not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of evidence of record demonstrates that the Veteran does not experience additional disability related to residuals of a stroke, a skin disorder, a heart disorder, and a bone disorder as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that they were due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a stroke is denied.

Compensation under 38 U.S.C.A. § 1151 for a skin disorder is denied.

Compensation under 38 U.S.C.A. § 1151 for a heart disorder is denied.

Compensation under 38 U.S.C.A. § 1151 for a bone disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


